
	
		II
		112th CONGRESS
		1st Session
		S. 109
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Ensign introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		
			February 3, 2011
			Committee discharged; referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To amend the Atomic Energy Act of 1954 to require
		  congressional approval of agreements for peaceful nuclear cooperation with
		  foreign countries, and for other purposes.
	
	
		1.Requirement for congressional
			 approval of agreements for peaceful nuclear cooperation
			(a)Cooperation with
			 other nationsSection 123 d.
			 of the Atomic Energy Act of 1954 (42 U.S.C. 2153 d.) is amended in the first
			 sentence—
				(1)by striking
			 not the first and second place it appears;
				(2)by inserting
			 only after effective the first place it appears;
			 and
				(3)by striking
			 : Provided further, and all that follows
			 through such agreement.
				(b)Subsequent
			 arrangementsSection 131 a.(1) of such Act (42 U.S.C. 2160 a.(1))
			 is amended—
				(1)in the second
			 sentence, by striking security, and all that follows and
			 inserting security.; and
				(2)by inserting after
			 the second sentence the following: Such subsequent arrangement shall not
			 take effect unless the Congress enacts a joint resolution of approval,
			 according to the procedures of sections 123 d. and 130 i. of this Act. Any such
			 nuclear proliferation assessment statement shall be submitted to the Committee
			 on Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate no later than the 31st day of continuous session after
			 submission of the subsequent arrangement..
				2.Initiatives and
			 negotiations relating to agreements for peaceful nuclear
			 cooperationSection 123 e. of
			 the Atomic Energy Act of 1954 (42 U.S.C. 2153(e)) is amended to read as
			 follows:
			
				e.The President shall keep the Committee on
				Foreign Affairs of the House of Representatives and the Committee on Foreign
				Relations of the Senate fully and currently informed of any initiative or
				negotiations relating to a new or amended agreement for peaceful nuclear
				cooperation pursuant to this section prior to the President’s announcement of
				such initiative or negotiations. The President shall consult with the
				appropriate congressional committees concerning such initiative or negotiations
				beginning not less than 15 calendar days after the initiation of any such
				negotiations, or the receipt or transmission of a draft agreement, whichever
				occurs first, and monthly thereafter until such time as the negotiations are
				concluded.
				.
		
